NOT FOR PUBLICATION


                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

__________________________________________
                                          :
WARREN R. KRAFT,                          :
                                          :
                        Plaintiff,        :
                                          :
                                          :            Case No. 16-cv-05729-BRM-LHG
            v.                            :
                                          :
WELLS FARGO & COMPANY; WELLS FARGO :
BANK, N.A.; SERVICELINK FIELD             :
SERVICES, LLC,                            :
                                          :                        OPINION
                                          :
                        Defendants.       :
                                          :
__________________________________________:



MARTINOTTI, DISTRICT JUDGE

       Before this Court is a Motion for Reconsideration filed by pro se Plaintiff Warren R. Kraft

(“Kraft”) (ECF No. 107), seeking reconsideration of the Court’s July 31, 2019 Opinion & Order

(ECF Nos. 104 & 105), which granted motions to dismiss (ECF Nos. 92 & 93) filed by Defendants

Wells Fargo & Company, Wells Fargo Bank, N.A.’s (together, “Wells Fargo”), and ServiceLink

(“ServiceLink”) (collectively, “Defendants”). Having reviewed the submissions filed in

connection with the motion and having declined to hold oral argument pursuant to Federal Rule of

Civil Procedure 78(b), for the reasons set forth herein and for good cause shown, Kraft’s Motion

for Reconsideration is DENIED.
        I. BACKGROUND

        The underlying facts and procedural background are set forth at length in the Court’s July

31, 2019 Opinion (ECF No. 104), dismissing the Amended Complaint (ECF No. 85) 1 and from

which Kraft seeks reconsideration, arguing the Court overlooked factual allegations resulting “in

a decision manifested in errors of law.” (ECF No. 107.) In the interest of judicial economy, the

Court refers the parties to that Opinion for a full recitation of the factual background of this

dispute. 2

        II. LEGAL STANDARD

        While not expressly authorized by the Federal Rules of Civil Procedure, motions for

reconsideration are proper pursuant to this District’s Local Civil Rule 7.1(i). See Dunn v. Reed

Group, Inc., Civ. No. 08–1632, 2010 WL 174861, at *1 (D.N.J. Jan 13, 2010). The comments to

that Rule make clear, however, that “reconsideration is an extraordinary remedy that is granted

‘very sparingly.’” L.Civ.R. 7.1(i) cmt. 6(d) (quoting Brackett v. Ashcroft, Civ. No. 03-3988, 2003

WL 22303078, *2 (D.N.J. Oct. 7, 2003)); see also Langan Eng’g & Envtl. Servs., Inc. v. Greenwich

Ins. Co., Civ. No. 07–2983, 2008 WL 4330048, at *1 (D.N.J. Sept. 17, 2008) (explaining that a

Motion for Reconsideration under Rule 7.1(i) is “‘an extremely limited procedural vehicle,’ and




1
  On December 3, 2018, Kraft filed a “Corrected” Amended Complaint correcting certain
typographical and other minor errors. (ECF No. 86.) Kraft has a history of filing supplemental or
corrected briefs and pleadings.
2
  This case has a strained procedural history. In addition to this motion, Kraft seeks reconsideration
of this Court’s denial of his appeal of a magistrate judge’s order. (ECF No. 108 (seeking
reconsideration of ECF No. 106, which denied the appeal of a magistrate judge order (ECF No.
84)).) The magistrate judge’s order (ECF No. 84) permitted the filing—but limited the scope—of
the Amended Complaint (ECF No. 85), the dismissal of which Kraft now seeks reconsideration
(ECF No. 107). Kraft’s motion grounded in challenges to the magistrate judge’s order (ECF No.
108) is the subject of a separate opinion and order.
requests pursuant to th[is] rule[] are to be granted ‘sparingly’”) (citation omitted); Fellenz v.

Lombard Investment Corp., 400 F. Supp. 2d 681, 683 (D.N.J. 2005).

       A motion for reconsideration “may not be used to relitigate old matters, nor to raise

arguments or present evidence that could have been raised prior to the entry of judgment.” P.

Schoenfeld Asset Mgmt., LLC v. Cendant Corp., 161 F. Supp. 2d 349, 352 (D.N.J. 2001). Instead,

Local Civil Rule 7.1(i) directs a party seeking reconsideration to file a brief “setting forth concisely

the matter or controlling decisions which the party believes the Judge or Magistrate Judge has

overlooked.” L.Civ.R. 7.1(i); see also Bowers v. Nat’l Collegiate Athletic Ass’n, 130 F. Supp. 2d

610, 612 (D.N.J. 2001) (“The word ‘overlooked’ is the operative term in the Rule.”)

       To prevail on a motion for reconsideration, the moving party must show at least one of the

following grounds: “(1) an intervening change in the controlling law; (2) the availability of new

evidence that was not available when the court [made its initial decision]; or (3) the need to correct

a clear error of law or fact or to prevent manifest injustice.” Max’s Seafood Café v. Quinteros, 176

F.3d 669, 677 (3d Cir. 1999); see also N. River Ins. Co. v. CIGNA Reinsurance, Co., 52 F.3d 1194,

1218 (3d Cir. 1995) (internal quotations omitted). A court commits clear error of law “only if the

record cannot support the findings that led to the ruling.” ABS Brokerage Servs. v. Penson Fin.

Servs., Inc., No. 09–4590, 2010 WL 3257992, at *6 (D.N.J. Aug. 16, 2010) (citing United States

v. Grape, 549 F.3d 591, 603–04 (3d Cir. 2008)) “Thus, a party must . . . demonstrate that (1) the

holdings on which it bases its request were without support in the record, or (2) would result in

‘manifest injustice’ if not addressed.” Id. Moreover, when the assertion is that the Court

overlooked something, the Court must have overlooked some dispositive factual or legal matter

that was presented to it. See L.Civ.R. 7.1(i).
       In short, “[m]ere ‘disagreement with the Court’s decision’ does not suffice.” ABS

Brokerage Servs., 2010 WL 3257992, at *6. (quoting P. Schoenfeld, 161 F. Supp. 2d at 353); see

also United States v. Compaction Sys. Corp., 88 F. Supp. 2d 339, 345 (D.N.J. 1999) (“Mere

disagreement with a court’s decision normally should be raised through the appellate process and

is inappropriate on a motion for [reconsideration].”); Florham Park Chevron, Inc. v. Chevron

U.S.A., Inc., 680 F. Supp. 159, 163 (D.N.J. 1988); Schiano v. MBNA Corp., Civ. No. 05–1771,

2006 WL 3831225, at *2 (D.N.J. Dec. 28, 2006) (“Mere disagreement with the Court will not

suffice to show that the Court overlooked relevant facts or controlling law, . . . and should be dealt

with through the normal appellate process. . . .”) (citations omitted).

       III. DECISION

       Kraft argues the Court “overlooked factual allegations in Plaintiff’s First Amended

Complaint and controlling law, which resulted in a decision manifested in errors of law.” 3 (ECF

No. 107-1 at 1.) Specifically, he contends the Court “significantly rais[ed] [plaintiff’s] factual and

legal burden” when reviewing the Motions to Dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6) and instead ruled on the matter utilizing Federal Rule of Civil Procedure 12(b)(1). (ECF

No. 107-1 at 2.) In support, Kraft asserts that the Court’s use of the phrase “fails to prove” was

improper. (Id.) Kraft next contends his negligence claim “involves the imposition of an

independent common law duty of care to [P]laintiff’s property” considering Holmes v. Kmico

Realty Corp., 598 F.3d 115 (3d Cir. 2010). (Id.) He also contends the Court mischaracterized his



3
  Kraft claims his Amended Complaint contained “well pled plausible allegations setting forth
sufficient prima facie claims for Negligence, Conversion of Personal Property, Defamation,
Slander of Title, Malicious Prosecution and Trespass to Real Property.” (ECF No. 107-1 at 1).
However, Kraft only discusses his claims for Negligence, Trespass, and Malicious Prosecution.
Therefore, this Court will not deviate from its prior Opinion and Order dismissing his causes of
action for conversion, defamation, and slander of title. (ECF No. 104.)
trespass claim as it meets the “[prima facie] standards of [Pinkowsi v. Township of Montclair, 691

A.2d 837 (N.J. App. Div. 1997) and State v. Wouters, 177 A.3d 299 (N.J. App. Div. 1962)] cases.” 4

Finally, Kraft argues the Court’s reliance on the rationale in Myrik is inapplicable to his malicious

prosecution claim. The Court will address each argument in turn.

       First, there is no support in the record for Kraft’s argument that the Court used a Rule

12(b)(1) standard based on any “fail[ure] to prove” language. In its July 31, 2019 Opinion, this

Court stated, “Wells Fargo and ServiceLink argue they are not liable for trespass as Kraft fails to

prove that any of their representatives’ visit to the Property were ‘unauthorized’ based on the terms

of the Mortgage, and therefore, did not constitute a trespass.” (ECF No. 104 at 19 (citing ECF Nos.

92 & 93) (emphasis added).) Kraft takes the phrase “fails to prove” out of context by erroneously

disregarding the first twelve words of the sentence. (ECF No. 107-1 at 2.) It is clear from the full

quote that the Court was referring to Wells Fargo and ServiceLink’s arguments in support of their

Motions to Dismiss. Kraft’s argument regarding 12(b)(1) falls flat.

       Moreover, Kraft’s argument concerning the Court’s failure to consider his negligence

claim in light of Kimco is unpersuasive and misguided. Indeed, this Court specifically cited Kimco

in addressing and dismissing the claim. (ECF No. 104 at 11.) Further, Kraft fails to cite “an

intervening change in the controlling law,” does not point out evidence that was not available when

the Court dismissed his claims, or any “clear error[s] of law or fact or to prevent manifest

injustice.” Max’s Seafood Café, 176 F.3d at 677.

       Kraft’s argument regarding his trespass claim is similarly deficient. Kraft asserts that his

trespass claim meets the prima facie standards of Pinkowsi and Wouters. (ECF No. 107-1 at 3.)




4
 Plaintiff referrers to these cases by short-cite without any legal citation. (ECF No. 107-1 at 3.)
Further, Kraft does not explain or apply these cases to the facts at hand.
However, this Court considered both cases in its Opinion. (ECF No. 104 at 19.) Kraft simply

disagrees with this Court’s ruling and does not present any factual or legal principles that this

Court overlooked.

       Finally, Kraft argues that the Myrik rationale applied by this Court is inapplicable to his

claim of malicious prosecution. (ECF No. 107-1 at 3.) However, Kraft does not provide any

support for this assertion or explain why Myrik is inapplicable. 5 (Id.)

       Therefore, Kraft’s Motion for Reconsideration is DENIED.

       IV. CONCLUSION

       For the reasons set forth above, Plaintiff’s Motion for Reconsideration (ECF No. 107) is

DENIED. An appropriate order will follow.


Date: March 31, 2020                                          /s/ Brian R. Martinotti
                                                              HON. BRIAN R. MARTINOTTI
                                                              UNITED STATES DISTRICT JUDGE




5
 Kraft improperly filed a Reply Letter Brief to Wells Fargo and Service Link’s oppositions to
Kraft’s Motion for Reconsideration. (ECF No. 111.) While this reply was improper pursuant to
Local Civil Rule 7.1(i), it was considered.
